DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2020 and 4/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches the practice of determining a crystallize size distribution based on analyzing portions of x-ray diffraction rings collected with 2D detectors.  However, the prior art neither teaches nor reasonably suggests determining the crystallite size distribution based on calculating a corresponding crystallite volume from each recorded peak diffraction intensity value, where the diffraction intensity values are measured at a plurality of rocking angles along a rocking direction, as required by the combination as claimed in claim 1.
By contrast, US patent documents to Kurtz determine the crystallite size distribution from a fixed source and detector relationship, where the sample is moved only within a plane (fixed rocking angle, pars.0021-0022).  Similarly, US patent documents to Ida teach determining the crystallite size distribution based on a standard θ-2θ diffraction scan while rotating the sample within a plane.  And Wagendristel, et al. (1968, see IDS filed 4/28/2021) teaches determining a crystallite size distribution based on 2D x-ray diffraction (via film), where the sample is moved to different positions for greater statistical sampling (similar to the sample rotations of Kurtz and Ida), but no rocking angles or equivalents are disclosed as being used to detect the diffraction peaks.

Claims 2-10 are allowed by virtue of their dependence upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  He (US 7885383 B1) teaches the practice of determining crystallite sizes where the size distribution is assumed uniform (Eq.5); and US patent documents to Takahashi teach the practice of determining the crystallite size distribution based on micrograph analysis (Fig.6A-6B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884